United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF COMMERCE,
U.S. CENSUS BUREAU, Bethesda, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0126
Issued: September 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2020 appellant filed a timely appeal from an October 19, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left ankle condition
causally related to the accepted September 7, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 19, 2020 decision, OWCP received additional evidence. The Board’s
Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 8, 2020 appellant, then an 18-year-old census enumerator, filed a traumatic
injury claim (Form CA-1) alleging that on September 7, 2020 she sustained a closed fracture of
the left ankle when she fell from a porch when evading a homeowner’s dog while in the
performance of duty. She stopped work on that date.
In a note dated September 7, 2020, Dr. Krisseda S. Solomon, an emergency medicine
specialist, limited appellant to light-duty work with no ambulation until cleared by an orthopedic
surgeon.
On September 11, 2020 Dr. Alexander Martusiewicz, an orthopedic surgeon, diagnosed
distal fibula fracture and recommended that appellant remain off from work until October 8, 2020.
In a September 11, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary and provided a questionnaire for completion. OWCP afforded appellant 30
days to respond.
OWCP thereafter received a September 10, 2020 new patient visit report by
Dr. Martusiewicz, who indicated that on the date appellant related a history of twisting her left
ankle when she “jumped over a porch” while running away from a dog while working.
Dr. Martusiewicz performed a physical examination of her left lower extremity and noted mild
swelling and tenderness, but no bruising. He also reviewed x-rays and diagnosed a closed left
distal fibula avulsion fracture.
October 8, 2020 x-rays revealed a stable appearing fibula avulsion fracture. In a letter of
even date, Dr. Martusiewicz released appellant to work on November 2, 2020.
By decision dated October 19, 2020, OWCP accepted that the September 7, 2020
employment incident occurred as alleged. However, it denied the claim, finding that the medical
evidence of record was insufficient to establish that the diagnosed left ankle condition was causally
related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time and place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted September 7, 2020 employment incident.
In his September 10, 2020 new patient visit report, Dr. Martusiewicz noted appellant’s
history of twisting her left ankle while working, and diagnosed a closed left distal fibula avulsion
fracture. However, he did not provide an opinion on the issue of causal relationship. Likewise, in
his September 11 and October 8, 2020 reports, Dr. Martusiewicz provided a work excuse and a
subsequent release to work effective November 2, 2020. However, he did not provide an opinion
on the issue of causal relationship. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship. 10 Therefore, Dr. Martusiewicz’s September 10, 11 and October 8, 2020
reports are insufficient to establish appellant’s claim.

5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

W.K., Docket No. 20-0765 (issued February 26, 2021); S.W., Docket No. 19-1579 (issued October 9, 2020); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

Similarly, Dr. Solomon’s September 7, 2020 letter provided a work excuse, but he did not
offer an opinion on the cause of appellant’s condition. As previously noted, medical evidence that
does not offer an opinion regarding an employee’s condition or disability is of no probative value. 11
Thus, Dr. Solomon’s report is also insufficient to the claim.
The remainder of the record consists of October 8, 2020 x-rays of appellant’s left ankle.
The Board has held that diagnostic studies, standing alone, lack probative value on the issue of
causal relationship as they do not address whether the employment incident caused a diagnosed
condition.12
As appellant has not submitted rationalized medical evidence to establish a left ankle
condition causally related to the accepted September 7, 2020 employment incident, the Board finds
that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted September 7, 2020 employment incident.

11

Id.

12

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

